Latimer, Judge
(dissenting):
I dissent.
While here, as in United States v Fields, 9 USCMA 70, 25 CMR 332, I see no need and have no desire to quarrel with the general concept employed by my colleagues, I disassociate myself from their conclusion in applying it to the case at bar. The staff judge advocate, in his review, after an extensive and complete summary of all the evidence — both prosecution and defense — advised his superior that no error was disclosed by the record, that the instructions were proper, and, as set forth in the majority opinion, that the competent evidence was sufficient to establish accused’s guilt and that, in his opinion, the findings of guilty were established beyond a reasonable doubt by the weight and adequacy of the evidence. From the foregoing, I conclude the post-trial advice complies with the requirements of both the Code and the Manual, and I am unable to see the infirmity found by my associates. Certainly, fairly embraced within the four corners of the review is the staff judge advocate’s rejection of accused’s self-serving and unimpressive testimony, for he could not be convinced of the later’s guilt if he believed him. Moreover, the legal expert’s statement that, in his opinion, accused’s guilt was “established beyond a reasonable doubt by the adequacy and weight of the competent evidence of record,” itself constitutes a “reason.” If that be not so, then what reasons, I ask, should the post-trial reviewer assign in a case where only prosecution evidence is presented, in which instance the determinative factors would extend no further than quantum and quality? *161To apply the concept as my associates have done is to require lawyers preparing post-trial reviews to perform the hollow task of writing in a tautological form or force them unnecessarily to burden their reviews with a discussion of each minor incident of trial wholly without regard to its impact on findings or sentence.
I would affirm the decision of the board of review.